Case 1:21-cv-22441-RNS Document 30 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                                  UNITED STATES DISTRICT
                             COURT SOUTHERN DISTRICT OF
                                  FLORIDAMIAMI DIVISION
                       Case No.: 1:21-CV-22441-SCOLA, JR./GOODMAN


  DONALD J. TRUMP, the Forty- Fifth
  President of the United States, LINDA
  CUADROS,AMERICAN CONSERVATIVE
  UNION, RAFAEL BARBOZA, DOMINICK
  LATELLA, WAYNE ALLYN ROOT, NAOMI
  WOLF, INDIVIDUALLY AND ON BEHALF
  OF A CLASS OF PERSONS SIMILARLY
  SITUATED,

         Plaintiff and the Class,

  vs.

  TWITTER, INC., and JACK DORSEY,

         Defendants.
                                                 /
                PLAINTIFF’S MOTION TO EXCEED PAGE LIMITATIONS

        Plaintiff, Donald J. Trump (“Plaintiff''), hereby moves for an Order permitting Plaintiff to

 file a Motion for a Preliminary Injunction and Memorandum in Support (“Motion”) that exceeds

 the page limitation set by Local Rule 7.1(c).

                     M EMORANDUM OF POINTS AND AUTHORITIES
        In support of this Motion to exceed the twenty-page limitation set by Local Rule 7.1(c),

 Plaintiff states as follows: Local Rule 7.1(c) prohibits him from filing motions and incorporated

 memoranda of law that exceeds twenty pages without prior permission of the Court. In connection

 with his four-count Complaint, Plaintiff will be moving for a Preliminary Injunction against the

 above-named Defendants who operate a massive social media company that violates the First

 Amendment and is designed to use unfair trade practices based on Defendants' misleading
                                             Page 1 of 4
Case 1:21-cv-22441-RNS Document 30 Entered on FLSD Docket 08/13/2021 Page 2 of 4




 representations that treats consumers differently, using differing standards to censor them. These

 deceptive representations have likely injured hundreds of thousands of consumers across the

 country. The Defendant’s ongoing practices violate the First Amendment to the U.S. Constitution,

 and the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. 501.201 et seq., which

 prohibits deceptive and unfair practices in or affecting commerce. ln light of the number of parties

 involved, and the voluminous evidence illustrating Defendant’s illegal activity, Plaintiff requires

 more than twenty pages to set forth adequately the legal and factual basis for the requested relief,

 and to demonstrate that this case requires a Preliminary Injunction enjoining Defendants, allowing

 Plaintiff to demonstrate that he has satisfied the burden of proof necessary.

          In addition to an ordinary case where twenty pages is more than adequate for the evaluation

 of a Motion for Preliminary Injunction, this case requires:

          (1) the showing of multiple facts within the Memorandum of Law that prove Plaintiff’s

 claims, well beyond those within the accompanying Declarations;

          (2) the existence of multiple constitutional issues that have not been litigated in any court

 in the Southern District of Florida; and

          (3) the existence of several factual and legal issues that have not been litigated under the

 new Florida social media statute, SB7072, which went into effect on July 1, 2021, both under the

 Florida Unfair and Deceptive Trade Practices Act and the United States Constitution.

          WHEREFORE, for the reasons stated above, the Plaintiff respectfully request that the Court

 grant the accompanying Proposed Order allowing the Plaintiff to file his Motion in excess of twenty

 pages.

                                                        Respectfully submitted by,


                                              Page 2 of 4
Case 1:21-cv-22441-RNS Document 30 Entered on FLSD Docket 08/13/2021 Page 3 of 4




                                                         /s/ Matthew Lee Baldwin, Esq
                                                         Fla. Bar No.: 27463
                                                         Email: Matthew@VargasGonzalez.com
                                                         Vargas Gonzalez Baldwin
                                                         Delombard, LLP
                                                         815 Ponce de Leon Blvd., Third Floor
                                                         Coral Gables, Florida 33134


                                CERTIFICATE OF CONFERRAL

         Pursuant to S.D. Fla. L.R. 7.1, the Motion for a Preliminary Injunction does not require a

 pre-filing conferral. Accordingly, Plaintiff requests leave from this Honorable Court to file said

 motion in excess of the local rule page limit. Defendants will be served with the Motion for

 Preliminary Injunction immediately after it is filed.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Exceed Page

 Limitations was served by CM/ECF filing system on August 13, 2021, on all counsel or parties of

 record on the service list.

                                                          Respectfully submitted by,

                                                         /s/ Matthew Lee Baldwin, Esq
                                                         Fla. Bar No.: 27463
                                                         Email: Matthew@VargasGonzalez.com
                                                         Vargas Gonzalez Baldwin
                                                         Delombard, LLP
                                                         815 Ponce de Leon Blvd., Third Floor
                                                         Coral Gables, Florida 33134




                                              Page 3 of 4
Case 1:21-cv-22441-RNS Document 30 Entered on FLSD Docket 08/13/2021 Page 4 of 4




                                  SERVICE LIST

 JOHN P. COALE                               MICHAEL J. JONES
 2901 Fessenden St. NW                       mjones@ibolaw.com
 Washington, D.C. 20008
 johnpcoale@aol.com                          ROLAND A. PAUL
 Telephone: (202) 255-2096                   rpaul@ibolaw.com

 THE DUDENHEFER LAW FIRM L.L.C               RYAN S. TOUGIAS
 FRANK C. DUDENHEFER, JR.                    rtougias@ibolaw.com
 fcdlaw@aol.com
 2721 St. Charles Ave, Suite 2A              SEAN M. HAMILL
 New Orleans, LA 70130                       (Pro Hac Vice Forthcoming)
 Telephone: (504) 616-5226                   shamill@ibolaw.com

 IVEY, BARNUM & O’MARA                       170 Mason Street
 JOHN Q. KELLY                               Greenwich, CT 06830
 jqkelly@ibolaw.com                          Telephone: (203) 661-6000
                                             Facsimile: (203) 661-9462




                                    Page 4 of 4
